Citation Nr: 0701249	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  03-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The Board remanded the case for additional 
development in April 2006.  The requested development has 
since been completed, and the case is now ready for appellate 
review.

The Board notes that while the case was in remand status, the 
RO granted service connection for panic disorder, and 
assigned a 30 percent initial rating.  However, that veteran 
has not indicated that the grant of service connection for 
that psychiatric disorder satisfied his appeal for service 
connection for PSTD.  Accordingly, the issue of entitlement 
to service connection for PTSD remains on appeal. 


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran does not currently have post-traumatic stress 
disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2002, June 2003, October 2005, May 2006 
and September 2006 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The Board notes that the RO provided notice with 
respect to the effective-date or the disability rating 
elements of the claim, See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In addition, the letters specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The veteran's initial duty to 
assist letter was provided before the adjudication of his 
claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's available service records and post service 
treatment records have been obtained.  He was afforded a VA 
psychiatric examination.  He has declined a hearing.  The 
Board does not know of any additional relevant evidence which 
is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f)

The veteran contends that he developed the post-traumatic 
stress disorder as a result of his experiences during World 
War II, including an incident in which he was injured due to 
a bicycle accident.  After reviewing the evidence which is of 
record, however, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection 
for post-traumatic stress disorder because the most 
convincing medical evidence reflects that the veteran does 
not currently have post-traumatic stress disorder.  

In reaching this conclusion, the Board has noted that there 
is some evidence containing a diagnosis of PTSD.  For 
example, a letter dated in August 2002 from two psychologists 
at a Vet Center indicates that the veteran has symptoms that 
support a diagnosis of PTSD.  Similarly, a VA psychiatric 
outpatient note dated in June 2004 reflects diagnoses of PTSD 
and dysthymia.  

More recently, however, the veteran was afforded a 
comprehensive psychiatric examination by the VA in September 
2006 which resulted in a conclusion that he did not have 
prost traumatic stress disorder.  The report reflects that 
the examiner reviewed the VA computerized treatment records 
and the claims file including the note from the two 
psychologist dated in August 2002.  The examiner noted that 
the veteran related symptoms of daily anxiety and panic 
attacks that had occurred since his military service.  He 
also reported nightmares, avoidance of people and exaggerated 
startle response, but he could not remember any specific 
details about the nightmares.  He denied flashbacks.  On 
mental status examination, he was alert and oriented, with no 
psychomotor agitation.  His speech was normal in rate volume 
and tone.  His mood was euthymic with a constricted affect.  
The only diagnosis was panic disorder.  The examiner 
specifically noted that the veteran did not meet the DSM-IV 
criteria for a diagnosis of post-traumatic stress disorder.  
He had symptoms of hyperarousal and avoidance, but could not 
relate details about nightmares, and did not have flashbacks.  
The examiner concluded that the veteran's re-experiencing 
(nightmares) was not specific enough to meet the criteria for 
PTSD.  The examiner noted that it was possible that amnesia 
from the bicycle accident might account for the lack of 
detail regarding his nightmares, but concluded that the 
veteran did not technically meet the criteria for PTSD.  The 
examiner stated that the veteran did meet the criteria for a 
panic disorder, and that it was more likely than not that 
this was related to the service stressors.  The RO has 
already granted service connection at a 30 percent rating for 
that panic disorder.  

The Board notes that the VA examination report, which weighs 
against the claim, was based on interview of the veteran plus 
a thorough review of his medical history and consideration of 
the specific diagnostic criteria.  The report weighs against 
the claim as it shows that the veteran does not have PTSD.  
In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that, for the purposes of establishing service connection for 
post-traumatic stress disorder, there must be an unequivocal 
current diagnosis of post-traumatic stress disorder.  
Similarly, the Court held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  In the present case, 
however, the preponderance of the competent medical evidence 
shows that the veteran's symptoms do not support a diagnosis 
of post-traumatic stress disorder.  Accordingly, the Board 
concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


